Citation Nr: 0702064	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-10 760	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to reimbursement of burial and funeral expenses.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to April 
1959.  The veteran died in March 2002.  The appellant is the 
son of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 


FINDING OF FACT

The appellant filed a claim for reimbursement of burial and 
funeral expenses more than two years after the permanent 
burial or cremation of the body.


CONCLUSION OF LAW

The criteria for reimbursement of burial and funeral expenses 
have not been met.  38 U.S.C.A. §§ 2302, 2304 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1600, 3.1601 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking reimbursement of burial and funeral 
expenses in connection with the deceased veteran's death.  
See 38 U.S.C.A. §§ 2302, 2307; 38 C.F.R. § 3.1600.  The Board 
notes that the appellant's application for benefits indicates 
that he is not claiming that the veteran's death was due to 
service.  The record indicates that the veteran was not in 
receipt of VA compensation or pension benefits.  The 
veteran's death certificate indicates that the veteran did 
not die while hospitalized by VA.

VA will pay a certain amount toward a veteran's funeral and 
burial expenses if the veteran's death is not service-
connected.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  VA 
will also pay up to a certain amount for a plot or interment 
allowance when a veteran's death is not service-connected.  
38 C.F.R. § 3.1600(f).

However, a claim for such payments must be made within two 
years after the permanent burial or cremation of the body.  
38 C.F.R. § 3.1601(a).  In this case, the veteran died and 
was cremated March 2002.  In September 2004, a claim was 
received from the appellant for burial and funeral expenses.  
The claim for burial and funeral expenses was received 2 and 
1/2 years after the veteran's death.  The veteran was 
cremated more than 2 years before the application was 
received.

Thus, the appellant's claim for burial and funeral expenses 
was not made in a timely manner.  His claim had to be 
received within two years after the permanent burial or 
cremation of the body, and it was not.

On his March 2005 substantive appeal, the appellant stated 
that the local VA office provided no guidance as to 
reimbursement of funeral and burial expenses.  He stated that 
it would be honorable for the VA to reimburse him for the 
cost of the veteran's burial and funeral expenses.  

The Board would point out that, once VA receives notice of 
the death of a veteran, VA will furnish the appropriate form 
to apply for death benefits.  However, there is no indication 
that VA was informed of the veteran's death prior to receipt 
of the appellant's application for VA benefits.  It is the 
claimant who must submit the claim for such benefits and it 
is his responsibility to ensure that VA receives the claim.  
See 38 C.F.R. § 3.150 (2006).  Further, everyone dealing with 
the Government is charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

Nevertheless, the Board has considered the appellant's 
contentions, but finds no legal basis for his entitlement to 
burial and funeral expenses under the law.  Because the 
record shows his claim was not received by VA until more than 
two years after the veteran's cremation, VA is expressly 
precluded by law from paying for the veteran's burial and 
funeral expenses.

The Board notes that changes made to 38 C.F.R. § 3.1600 on 
February 16, 2006 apply only to Philippine veterans and are 
not relevant to the appellant's claim.

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the appellant's appeal is dependent on the date of the 
veteran's cremation and the date of receipt of the 
appellant's claim, which was not timely.  Therefore, because 
no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


ORDER

Entitlement to reimbursement of burial and funeral expenses 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


